Citation Nr: 0313189	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  94-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife and stepdaughter


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran had periods of active service from December 1966 
to July 1975.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 1996 and July 1999, the Board 
remanded this case in order to accomplish additional 
development of the evidence.  The requested actions have been 
completed, and the case is again before the Board for 
appellate review.

In its July 1999 Remand decision, the Board noted that the 
veteran appeared to have raised a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD); 
this matter was accordingly referred to the RO for action as 
appropriate.  A review of the claims file, however, does not 
show that this matter has been addressed by the RO, and is 
therefore again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's anxiety reaction 
was productive of less than severe impairment.

2.  As of and subsequent to November 7, 1996, the veteran's 
anxiety reaction has been productive of less than severe 
impairment.

3.  As of and subsequent to November 7, 1996, the veteran's 
anxiety reaction has not been productive of occupational and 
social impairment manifested by deficiencies in most areas.   




CONCLUSION OF LAW

The criteria for a rating greater than 50 for anxiety 
reaction are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 9400 
(1996), 38 C.F.R. §§ 4.125 through 4.130, Diagnostic Code 
9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his 


claim, by the statement of the case and various supplemental 
statements of the case issued in the development of this 
appeal.  In addition, the Board, in March 2003, notified the 
veteran that he was to advise VA as to any other evidence he 
wanted VA to consider, the information he needed to furnish 
as to those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits he sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he was 
accorded appropriate VA examination pursuant to the Board's 
May 1996 Remand.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



II.  Higher Evaluation for Anxiety Reaction

Service connection for a nervous disorder was granted by the 
Little Rock, Arkansas, RO in March 1981, at which time a 30 
percent rating was granted.  In May 1983 the Little Rock RO 
increased this rating to 50 percent.  The veteran currently 
contends that his nervous disorder, characterized as an 
anxiety reaction, is more severe than as reflected by the 50 
percent rating, and that increased compensation should be 
assigned.  

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  In addition, during the pendency of this appeal, 
the diagnostic criteria that are used to evaluate mental 
disorders such as anxiety reaction were revised; see 52 FR 
52700 (Oct. 8, 1996), effective November 7, 1996.  In 
situations in which a statute or regulation has been revised 
during the course of an appeal, the version more favorable to 
the veteran will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from the effective date of the 
new criteria under both the old criteria in the Schedule and 
the current regulations in order to ascertain which version 
is most favorable to the veteran, if indeed one is more 
favorable than the other.



Prior to November 7, 1996, the 50 percent rating that has 
been in effect contemplated considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  A 70 percent rating contemplated 
severe impairment of social relationships and severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating contemplated the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or, totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or there is a demonstrable 
inability to obtain or retain employment because of 
psychoneurotic symptoms.  Each of the criteria listed is an 
independent basis for the award of a 100 percent rating.  
38 C.F.R. § 4.16(c), 4.132, Diagnostic Code 9411, effective 
prior to November 7, 1996.

Under the criteria that have been in effect since November 7, 
1996, the 50 percent rating that has been in effect 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, or forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessive rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; 


neglect of personal hygiene and appearance; difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.  A 100 
percent rating contemplates total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation as to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001), effective November 7, 1996.

The question that must be addressed by VA, accordingly, is 
whether the evidence demonstrates that a rating greater than 
50 percent can be assigned for the veteran's anxiety reaction 
prior to November 6, 1996, under the criteria that were in 
effect at that time, and since November 7, 1996, under either 
the criteria that were in effect prior to November 7, 1996, 
or under the criteria that became effective as of that date.

This question must be answered in the negative with regard to 
either criteria.  The report of an August 1998 VA mental 
disorders examination shows that the veteran cited nightmares 
and sleep problems, situational anxiety, and "problems 
associated with crowds"; it is noted on the report that he 
was currently incarcerated and spent most of his time in his 
cell.  On examination, his affect was anxious, he avoided eye 
contact, and exhibited periods of nervousness by means of 
physical movement.  However, the examination report also 
shows that his speech was fluent albeit soft-toned, his mood 
was congruent, and his thought flow was organized and goal 
directed.  He denied any ideation of self harm or harm to 
others, no delusions were noted, and he denied auditory 
hallucinations.  In addition, he was oriented as to person, 
place, and time, and his memory appeared to be intact to 
remote, recent, and short-term events.  While endorsing 
symptoms compatible with severe anxiety, he did not endorse 
symptoms of panic attack.  The report indicates diagnoses to 
include a Global Assessment of Functioning (GAF) score of 50.



This report does not support a finding that a rating greater 
than 50 percent can be awarded under either criteria.  It 
does not show that the veteran's anxiety disorder was 
productive of severe impairment.  To the contrary, it shows 
that his symptoms consisted primarily of an anxious affect 
and motor activity; while these symptoms may result in 
impairment, they are not of such a nature as to be deemed 
severe.  Although a GAF score of 50 represents serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, it must be noted that the examination 
report, in addition to citing a diagnosis of generalized 
anxiety disorder, also identifies alcohol dependence, PTSD, 
paranoid personality disorder, and legal incarceration as 
various diagnoses, and does not indicate that the GAF score 
of 50, or the serious symptoms represented thereby, are 
attributable solely to anxiety disorder; rather, the report 
specifically notes that, while the veteran does exhibit 
generalized anxiety disorder, symptoms of these other mental 
disabilities are also manifested.  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994.  This report also does not 
demonstrate that the veteran's anxiety reaction is productive 
of occupational and social impairment manifested by 
deficiencies in most areas; it does not reflect the presence 
of such symptoms as suicidal ideation, obsessive rituals, 
impaired speech, panic attacks, impaired impulse control, or 
neglect of personal hygiene and appearance.  It must be 
reiterated that this report primarily shows that the veteran 
had an anxious affect, and had problems socializing 
(presumably with the other prison inmates).    

Medical treatment records, dated both prior and subsequent to 
August 1998, similarly do not indicate the presence of 
impairment of such severity as to warrant increased 
compensation, under the criteria that had been in effect 
until November 7, 1996, or, as of that date, under the 
criteria that became effective on that date.  These records 
show that the veteran's symptoms were repeatedly described as 
under control through the use of prescribed medications.  
Several such records, dated in 


1999 and compiled in conjunction with his incarceration, show 
that his mood and affect were stable.  Earlier records, dated 
in 1996, also show the control of his symptoms through 
medication; a June 1996 VA treatment record shows that the 
veteran exhibited no current symptoms of psychosis or 
affective disorder.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected anxiety 
reaction.  His claim, therefore, fails.


ORDER

An increased rating for anxiety reaction is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

